In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00141-CR

WILLIAM BOYD PIERCE, Appellant            §   On Appeal from the 211th District
                                              Court
                                          §
                                              of Denton County (F-2003-0377-C)
                                          §
V.                                            December 10, 2020
                                          §
                                              Memorandum Opinion by Chief Justice
                                          §   Sudderth

THE STATE OF TEXAS                        §   (nfp)


                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Bonnie Sudderth________________
                                        Chief Justice Bonnie Sudderth